Title: To Benjamin Franklin from Richard Bache, 7 May 1776
From: Bache, Richard
To: Franklin, Benjamin


Dear and Honored Sir
Phila: 7th: May 1776
I am favored by yours of the 18th. Ultimo from Lake George; this I hope will find you well at Montreal. Yesterday the Alarm Guns were fired, which put the Town into some Consternation for a short time, the Alarm was on Account of three Men of War which were at the Capes, coming up the Bay, we now suppose for Water; should they attempt to come up the River we are ready to receive them. The Roebuck, which by my last I informed you was ashore in the Bay got off again without sustaining any Damage; Capt. Barry is return’d from his Cruize, having sprung his foremast. You will see by the Papers What a formidable Armament we are daily to expect, 45,000, Commisioners at least, of different Nations that is to say Hessians Hannoverians &c. &c. Commanded by Lord How, it is said. We are all well and send our joint Love and Duty. I am Dear sir Yours Affectionately
Rich Bache
 
Addressed: Benjn. Franklin Esqr. / Montreal